DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 4 and 5 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 22, 2021.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a storage unit configured to accumulate an image including a traffic sign transmitted from each of a plurality of vehicles, read reference images of the traffic sign, and accumulate a plurality of evaluation results of evaluating visibility of the traffic sign” 
“a control unit configured to compare the transmitted image of the traffic sign with the reference images of the traffic sign, evaluate the visibility of the traffic sign. and, based on the accumulated plurality of evaluation results of the visibility of the traffic sign, determine a state of the traffic sign”
 in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hicks (US 2009/0257620) in view of Paturle et al. (US 2016/0349219).

Regarding claim 1 Hicks discloses a traffic management system comprising: 
a plurality of vehicles, each of which is configured to generate an image including a traffic sign during traveling (mobile assisted survey tool (MAST) affixed to automobiles – [0027, 0032]; photographs of road signs taken by MAST – [0131]); and 
a server, wherein: 
each of the vehicles is configured to transmit to the server, the image including the traffic sign; the server is configured to compare an image of the traffic sign transmitted from each of the vehicles with reference images of the traffic sign (the collected photographs are used to compare the actual signage photographed to the signage identified in a database – [0127]; Figure 1 shows MAST transferring data to merger 120 and database 105).
Hicks further discloses obtaining plurality of results of evaluating visibility of the traffic sign and based on the results, determine a state of the traffic sign (analyzing 
However, fails to explicitly disclose accumulate a plurality of evaluation results.
In his disclosure Paturle teaches accumulate a plurality of evaluation results (the cumulative result relating to the condition of a tire can be determined by cumulating the results of the measurements – [0117]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Paturle into the teachings of Hicks because by such incorporation the condition of an object can be determined with a good degree if robustness (par. [0117]).

Regarding claim 2 Hicks discloses the traffic management system according to claim 1. Hicks discloses a server that receives a plurality or evaluation results of evaluating the state of the traffic sign (refer to rejection of claim 1).
However, fails to explicitly disclose to accumulate the plurality of evaluation results, and provide the evaluation results to the outside as information.
In his disclosure Paturle teaches to accumulate the plurality of evaluation results, and provide the evaluation results to the outside as information (the cumulative result relating to the condition of a tire can be determined by cumulating the results of the measurements – [0117]; the data relating to the condition of the object can be transmitted to a display – [0050]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Paturle into 


Regarding claim 6 Hicks discloses a server comprising: 
a storage unit configured to accumulate an image including a traffic sign transmitted from each of a plurality of vehicles, read reference images of the traffic sign, and receive evaluation results of evaluating visibility of the traffic sign (mobile assisted survey tool (MAST) affixed to automobiles – [0027, 0032]; photographs of road signs taken by MAST – [0131]; the collected photographs are used to compare the actual signage photographed to the signage identified in a database – [0127]; Figure 1 shows MAST transferring data to merger 120 and database 105; analyzing obtained photographs of road signs and determine the condition of said sign and identify the ones in need of repair or replacement – [0131]); and 
a control unit configured to compare the transmitted image of the traffic sign with the reference images of the traffic sign, evaluate the visibility of the traffic sign and based on the evaluation results of the visibility of the traffic sign, determine a state of the traffic sign (the collected photographs are used to compare the actual signage photographed to the signage identified in a database – [0127]; analyzing obtained photographs of road signs and determine the condition of said sign and identify the ones in need of repair or replacement – [0131]). 
However, fails to explicitly disclose accumulate a plurality of evaluation results.

It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Paturle into the teachings of Hicks because by such incorporation the condition of an object can be determined with a good degree if robustness (par. [0117]).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hicks (US 2009/0257620) in view of Paturle et al. (US 2016/0349219) further in view of Irie et al. (US 2010/0040289).

Regarding claim 3 Hicks discloses the traffic management system according to claim 1, wherein the server is configured to accumulate the image of the traffic sign transmitted from each of the vehicles (the collected photographs are used to compare the actual signage photographed to the signage identified in a database – [0127]).
Hicks further discloses the reference images are reference images of traffic signs (the collected photographs are used to compare the actual signage photographed to the signage identified in a database – [0127]).
However, fails to explicitly disclose the reference images are the images accumulated in the past.

It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Irie into the teachings of Hicks because such incorporation improves sign recognition in images (par. [0004-0005]).

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US Pub. No. 2017/0193312.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E VAZQUEZ COLON whose telephone number is (571)270-1103. The examiner can normally be reached M-F 7:30 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER S KELLEY can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA E VAZQUEZ COLON/Examiner, Art Unit 2482